By the COUBT.
— It is provided by section 15 of the act to regulate watercourses (Stats. 1860, p. 335) that the person or persons who shall conduct water across the lands of other persons shall pay them “such compensation as may be agreed upon by the parties owning the land; and in Case the parties cannot agree,” then arbitrators are to be appointed, and their report is to be filed in the county court for its action, etc. It nowhere appears in this case that the parties could not agree as to the compensation mentioned in that section. The county court had no authority to proceed in the matter, except upon the failure of the parties so to agree. That fact is a jurisdictional fact: Gilmer v. Lime Point, 19 Cal. 47; Contra Costa R. R. v. Moss, 23 Cal. 329. The other points need not be noticed, except to say that parties cannot acquire rights under that statute except by a strict compliance with its provisions.
Order reversed.